                                                                                                      Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
     Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 1 of 17 PageID #: 7
                                                                                    2011-CC00371

              IN THE CIRCUIT COURT OF THE COUNTY OF ST. CHARLES
                          ELEVENTH JUDICIAL CIRCUIT
                              STATE OF MISSOURI

MARK UNTERREINER,                                        )
                                                         )
         Plaintiff,                                      )
                                                         )
v.                                                       )       Cause No. _____________________
                                                         )
DXC TECHNOLOGY SERVICES LLC                              )       Division No. ___________________
                                                         )
Serve:                                                   )
Corporate Creations Network, Inc.                        )       JURY TRIAL REQUESTED
12747 Olive Blvd., #300                                  )
St. Louis, MO 63141                                      )
                                                         )
         Defendant.                                      )

                                              PETITION

         COMES NOW Plaintiff Mark Unterreiner, by and through counsel, and for his cause of

action against Defendant DXC Technology Services LLC, states as follows:


                                      NATURE OF THE CASE

         1.      Plaintiff brings claims of discrimination on the basis of his age, national origin

and race against his former employer, Defendant DXC Technology Services LLC (“DXC” or

“Defendant”), in violation of the Missouri Human Rights Act, Section 213.0l0 et seq., RSMo

1986, as amended (“MHRA”).

                                      PARTIES AND VENUE

         2.      Plaintiff is a citizen of the State of Missouri, currently residing in St. Charles

County. Plaintiff was employed by Defendant and its predecessor companies from August 1978

to October 19, 2018. He is a Caucasian American whose year of birth is 1954, and, as a result,

was and is a member of protected classes under the MHRA.



                                                                                         Exhibit A
                                                    1
                                                                                                  Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
  Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 2 of 17 PageID #: 8




          3.    Defendant DXC is a corporation registered to conduct business in Missouri. At

all times relevant herein, DXC did in fact conduct business in Missouri.

          4.    Defendant DXC is an employer as defined by Mo. Rev. Stat. § 213.010(8) in that

DXC, at all relevant times herein, employed six (6) or more employees in the State of Missouri.

          5.    DXC employed more than five hundred employees in each of twenty or more

calendar weeks in the current or preceding calendar year.

          6.    This claim arose in the County of St. Charles, Missouri, where Defendant

conducted business at all times relevant herein, employed Plaintiff to transact business on its

behalf, and discharged Plaintiff.

                            FACTS COMMON TO ALL COUNTS

          7.    During his long tenure of employment at DXC and its predecessor companies,

Plaintiff performed successfully in various positions in account management. He consistently

received positive performance evaluations, bonuses in recognition of his contributions, and

raises.

          8.    In October 2017, DXC promoted Plaintiff into the position of Account General

Manager, where his job primarily entailed servicing the Microsoft account. Plaintiff began

working at the Account General Manager position in November 2017.

          9.    On or about April 2, 2018, DXC reorganized and implemented a new sales

account model for fiscal year 2019. Plaintiff began reporting to the Vice-President over the

Technology Segment, Sid Nair, an Indian man who was in approximately his late 40’s.

          10.   After a few months, DXC assigned Plaintiff to a new manager, an Indian man

named Sameer Ranabhor, who was in approximately his early 50’s. Mr. Ranabhor reported to

Mr. Nair.




                                                 2
                                                                                                     Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
 Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 3 of 17 PageID #: 9




       11.     DXC directed Plaintiff to put into place a new sales team after the reorganization.

Mr. Nair hand-picked the individual who would serve as Plaintiff’s deputy on the sales team –

Client Partner Somil Kumar, an Indian man who was in approximately his 40’s.

       12.     The other sales employees on Plaintiff’s team were Indian.

       13.     DXC’s fiscal year runs from April 1 to March 31 each calendar year.

       14.     Plaintiff’s new role deemphasized delivery, which was Plaintiff’s primary focus

in his previous account management positions, and focused instead on sales management. Since

his sales team was newly assembled and starting from scratch, Mr. Nair explained to Plaintiff

when he started in the Account General Manager position that DXC would give him time to

meets sales goals.

       15.     In July 2018, Mr. Ranabhor gave Plaintiff a performance evaluation in which he

rated Plaintiff’s overall performance as “meets most expectations.” At the time, Plaintiff had

achieved 96% of targeted revenue goals and 102% of targeted profit goals.

       16.     By October 2018, Plaintiff had achieved 107% of targeted revenue goals and 97%

of targeted profit goals. He also had achieved a high customer satisfaction score. He had two

major sales deals in his pipeline that he was actively working on closing before the end of

DXC’s fiscal year. Those sales would have increased his overall sales numbers to meet all of his

sales goals.

       17.     When new sales employees start at DXC, the company generally allowed the

employee at least two quarters of development before taking adverse action, usually in the form

of a performance improvement plan, as a result of the employee failing to meet sales goals.

       18.     Rather than giving Plaintiff an opportunity to meet all of his sales goals through

the end of the fiscal year, Mr. Ranhabor fired Plaintiff summarily on October 19, 2018.




                                                3
                                                                                                    Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
 Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 4 of 17 PageID #: 10




       19.     DXC never wrote Plaintiff up, warned him that his performance was so deficient

that he could be immediately fired, or placed him on a performance plan before firing him.

       20.     Upon information and belief, younger, Indian employees in sales and account

management roles failed to meet DXC’s goals yet the company did not fire them. Examples of

DXC’s practice of retaining younger Indian employees who failed to meet sales or productivity

goals include the following:

               a.     Somil Kumar failed to meet the company’s sales goals, but instead of

                      firing or disciplining him, DXC promoted him;

               b.     Mr. Ranabhor failed to meet sales goals, yet DXC retained him;

               c.     Shell Sharma, an Indian man who was in his early 40’s approximately,

                      failed to meet DXC’s goals in his role as General Manager over the

                      Telecom sector, yet DXC did not fire him;

               d.     Sumit Bhatia, an Indian man who was in his early 40’s approximately,

                      failed to meet DXC’s goals in his role as General Manager over the Media

                      & Entertainment sector, yet DXC retained him;

               e.     Santhana Sankaramurthy, an Indian man who was in his 40’s

                      approximately, failed to meet goals in his role as Digital General Manager,

                      yet DXC retained him; and

               f.     Sunil Pandita, an Indian man who was in his early 40’s approximately

                      whom DSC promoted into the position of Account General Manager for

                      the critical HPE account, failed to meet the company’s goals yet DXC

                      retained him.




                                               4
                                                                                                   Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
 Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 5 of 17 PageID #: 11




       21.      Numerous business segments failed to meet DXC’s sales goals by the third

quarter of fiscal year 2019, including Telecom, Media & Entertainment, and HPI.

       22.     Nonetheless, upon information and belief, Plaintiff was the only manager selected

for discharge in October 2018.

       23.     After his discharge, DXC replaced Plaintiff with Somil Kumar.

       24.     In addition, upon information and belief, DXC management has engaged in an

initiative to create a younger workforce by discharging older workers and replacing them with

younger employees, usually of Indian descent.

       25.     Plaintiff filed a timely charge of discrimination with the Missouri Commission of

Human Rights (“MCHR”) on April 1, 2019. On February 4, 2020, the MCHR issued Plaintiff a

Notice of Right to Sue. Plaintiff filed this action within 90 days of the date of MCHR’s Notice

of Right to Sue, and within two (2) years of the last act of discrimination alleged herein.

 COUNT I – DISCRIMINATION BASED ON PLAINTIFF’S RACE IN VIOLATION OF
                   THE MISSOURI HUMAN RIGHTS ACT

       26.     Defendant’s termination of Plaintiff’s employment on October 19, 2018 violated

Mo. Rev. Stat. § 213.055.1(1)(a) in that Plaintiff’s race was a motivating factor in Defendant’s

decision to discharge him.

       27.     As a result of Defendant’s discrimination on the basis of Plaintiff’s race, as

alleged herein, Plaintiff has suffered lost wages and benefits of employment.

       28.       As a result of Defendant’s discrimination on the basis of Plaintiff’s race, as

alleged herein, Plaintiff has suffered emotional distress and mental anguish.

       29.     As a result of Defendant’s discrimination on the basis of Plaintiff’s race, as

alleged herein, Plaintiff has incurred attorneys’ fees and costs of litigation.




                                                   5
                                                                                                          Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
 Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 6 of 17 PageID #: 12




       30.     The conduct of the Defendant was outrageous because of the Defendant’s evil

motive or reckless disregard for Plaintiff's rights under Missouri law to not be discriminated

against with respect to the terms, conditions, and privileges of employment. Such conduct

warrants an award of punitive damages to punish Defendant and deter it from engaging in further

acts of discrimination.

       WHEREFORE, Plaintiff prays that this Court, after trial by jury, enter its Order and

Judgment against Defendant and in favor of Plaintiff in an amount to be determined at trial for

Plaintiff’s lost wages and benefits of employment, and prejudgment interest thereupon, for front

pay or reinstatement, and for compensatory damages, including damages for emotional distress,

for punitive damages, for attorneys’ fees and costs of litigation, and for such other relief as is just

and proper.

  COUNT II – DISCRIMINATION BASED ON PLAINTIFF’S NATIONAL ORIGIN IN
             VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       31.     Plaintiff re-asserts and re-alleges the allegations set forth above in paragraphs 1

through 30.

       32.     Defendant’s termination of Plaintiff’s employment on October 19, 2018 violated

Mo. Rev. Stat. § 213.055.1(1)(a) in that Plaintiff’s national origin was a motivating factor in

Defendant’s decision to discharge him.

       33.     As a result of Defendant’s discrimination on the basis of Plaintiff’s national

origin, as alleged herein, Plaintiff has suffered lost wages and benefits of employment.

       34.       As a result of Defendant’s discrimination on the basis of Plaintiff’s national

origin, as alleged herein, Plaintiff has suffered emotional distress and mental anguish.

       35.     As a result of Defendant’s discrimination on the basis of Plaintiff’s national

origin, as alleged herein, Plaintiff has incurred attorneys’ fees and costs of litigation.



                                                   6
                                                                                                          Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
 Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 7 of 17 PageID #: 13




       36.     The conduct of the Defendant was outrageous because of the Defendant’s evil

motive or reckless disregard for Plaintiff's rights under Missouri law to not be discriminated

against with respect to the terms, conditions, and privileges of employment. Such conduct

warrants an award of punitive damages to punish Defendant and deter it from engaging in further

acts of discrimination.

       WHEREFORE, Plaintiff prays that this Court, after trial by jury, enter its Order and

Judgment against Defendant and in favor of Plaintiff in an amount to be determined at trial for

Plaintiff’s lost wages and benefits of employment, and prejudgment interest thereupon, for front

pay or reinstatement, and for compensatory damages, including damages for emotional distress,

for punitive damages, for attorneys’ fees and costs of litigation, and for such other relief as is just

and proper.

 COUNT III – DISCRIMINATION BASED ON PLAINTIFF’S AGE IN VIOLATION OF
                    THE MISSOURI HUMAN RIGHTS ACT

       37.     Plaintiff re-asserts and re-alleges the allegations set forth above in paragraphs 1

through 36.

       38.     Defendant’s termination of Plaintiff’s employment on October 19, 2018 violated

Mo. Rev. Stat. § 213.055.1(1)(a) in that Plaintiff’s age was a motivating factor in Defendant’s

decision to discharge him.

       39.     As a result of Defendant’s discrimination on the basis of Plaintiff’s age, as alleged

herein, Plaintiff has suffered lost wages and benefits of employment.

       40.       As a result of Defendant’s discrimination on the basis of Plaintiff’s age, as

alleged herein, Plaintiff has suffered emotional distress and mental anguish.

       41.     As a result of Defendant’s discrimination on the basis of Plaintiff’s age, as alleged

herein, Plaintiff has incurred attorneys’ fees and costs of litigation.



                                                   7
                                                                                                          Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
 Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 8 of 17 PageID #: 14




       42.     The conduct of the Defendant was outrageous because of the Defendant’s evil

motive or reckless disregard for Plaintiff's rights under Missouri law to not be discriminated

against with respect to the terms, conditions, and privileges of employment. Such conduct

warrants an award of punitive damages to punish Defendant and deter it from engaging in further

acts of discrimination.

       WHEREFORE, Plaintiff prays that this Court, after trial by jury, enter its Order and

Judgment against Defendant and in favor of Plaintiff in an amount to be determined at trial for

Plaintiff’s lost wages and benefits of employment, and prejudgment interest thereupon, for front

pay or reinstatement, and for compensatory damages, including damages for emotional distress,

for punitive damages, for attorneys’ fees and costs of litigation, and for such other relief as is just

and proper.

                                               Respectfully Submitted,

                                               SEDEY HARPER WESTHOFF, P.C.
                                               Attorneys for Plaintiff

                                               /s/ Benjamin F. Westhoff
                                               _____________________________________
                                               Benjamin F. Westhoff, #53047
                                               2711 Clifton Avenue
                                               St. Louis, MO 63139
                                               314/773-3566
                                               314/773-3615 (fax)
                                               bwesthoff@sedeyharper.com




                                                  8
                                                                                 Electronically Filed - St Charles Circuit Div - April 27, 2020 - 12:11 PM
Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 9 of 17 PageID #: 15
                                                              2011-CC00371
           Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 10 of 17 PageID #: 16

             IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2011-CC00371
JON A. CUNNINGHAM
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
MARK UNTERREINER                                                BENJAMIN FREDERICK WESTHOFF
                                                                SEDEY HARPER WESTHOFF PC
                                                                2711 CLIFTON AVE
                                                          vs.   SAINT LOUIS, MO 63139
Defendant/Respondent:                                           Court Address:
DXC TECHNOLOGY SERVICES LLC                                     300 N 2nd STREET
Nature of Suit:                                                 SAINT CHARLES, MO 63301
CC Employmnt Discrmntn 213.111                                                                                               (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: DXC TECHNOLOGY SERVICES LLC
                            Alias:
 1209 ORANGE ST.                                    SERVE: CORPORATE CREATIONS
 WILMINGTON, DE 19801                               NETWORK, INC
                                                    12747 OLIVE BLVD, #300
                                                    ST. LOUIS, MO 63141

       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     ___________4/27/2020_________                 ________________/S/ Cheryl Crowder__________________
    ST. CHARLES COUNTY
                                                    Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-718              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                                         Electronically Filed - St Charles Circuit Div - April 27, 2020 - 01:39 PM
             Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 11 of 17 PageID #: 17


               IN THE ELEVENTH JUDICIAL CIRCUIT, ST CHARLES COUNTY, MISSOURI

Judge or Division:                                      Case Number:      2011-CC00371

Plaintiff:                                              Defendant:

   MARK UNTERREINER                                      DXC TECHNOLOGY SERVICES LLC




                                                                                                     (Date File Stamp)

                 REQUEST FOR APPOINTMENT OF SPECIAL PROCESS SERVER

               MARK UNTERREINER
Comes now ___________________________________, pursuant to Local Court Rule 4.2.1 and at
his/her/its own risk, requests the appointment of:
    WILLIAM STAGE                      PO BOX 4932, ST. LOUIS, MO 63108 314-420-2226
___________________________________________________________________________________
Name of Process Server                      Address                                         Telephone
___________________________________________________________________________________
Name of Process Server                      Address                                         Telephone


a person(s) of lawful age to serve the summons and petition in this cause on the below named parties.
This appointment as special process server does not include the authorization to carry a concealed
weapon in the performance thereof.
SERVE:                                                   SERVE:
          CORPORATE CREATIONS NETWORK
______________________________________________           ____________________________________________
Name                                                     Name
     12747 OLIVE BLVD., #300
______________________________________                   _____________________________________
Address                                                  Address
      ST. LOUIS, MO 63141
______________________________________                    _____________________________________
City/State/Zip                                           City/State/Zip




Appointed as requested:
Cheryl Crowder,
Circuit Clerk
By _____________________________________________           Date __________________________________
                      Deputy Clerk


CIV030
                                                                                           Electronically Filed - St Charles Circuit Div - April 27, 2020 - 01:39 PM
         Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 12 of 17 PageID #: 18




CIV030
Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 13 of 17 PageID #: 19
Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 14 of 17 PageID #: 20
                                                                                  Electronically Filed - St Charles Circuit Div - May 04, 2020 - 01:48 PM
Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 15 of 17 PageID #: 21
                                                                                  Electronically Filed - St Charles Circuit Div - May 04, 2020 - 01:48 PM
Case: 4:20-cv-00702-CDP Doc. #: 1-1 Filed: 05/29/20 Page: 16 of 17 PageID #: 22
5/7/2020    Case: 4:20-cv-00702-CDP Doc. #:Case.net:
                                            1-1 Filed:      05/29/20
                                                     2011-CC00371 - Docket Page:
                                                                           Entries 17 of 17 PageID #: 23




                                                                                               Search for Cases by: Select Search Method...

  Judicial Links   |    eFiling   |    Help      |   Contact Us    |   Print                             GrantedPublicAccess      Logoff JULIA_FARRELL

                       2011-CC00371 - MARK UNTERREINER V DXC TECHNOLOGY SERVICES
                                               LLC (E-CASE)


                                      This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                                Display Options:
                                                                Descending                                                         All Entries
 Click here to Respond to Selected Documents
                                                                                                 Ascending


  04/27/2020            Judge Assigned
                        Pet Filed in Circuit Ct
                        PETITION; Party Info Sheet.
                          On Behalf Of: MARK UNTERREINER
                        Filing Info Sheet eFiling
                            Filed By: BENJAMIN FREDERICK WESTHOFF
                        Confid Filing Info Sheet Filed
                            Filed By: BENJAMIN FREDERICK WESTHOFF
                        Summons Issued-Circuit
                        Document ID: 20-SMCC-718, for DXC TECHNOLOGY SERVICES LLC. SUMMONS SAVED AND
                        ATTACHED IN PDF FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. EPP
                        Motion Special Process Server
                        Request for Special Process Server.
                          Filed By: BENJAMIN FREDERICK WESTHOFF
                          On Behalf Of: MARK UNTERREINER
                          Associated Entries: 04/27/2020 - Order - Special Process Server
                        Order - Special Process Server
                        WILLIAM STAGE APPOINTED SPECIAL PROCESS SERVER, FILED. DH
                          Associated Entries: 04/27/2020 - Motion Special Process Server

  04/28/2020            Request for Records Filed
                        COPIES EMAILED TO THE KULLMAN LAW FIRM. MG

  05/04/2020            Notice of Service
                        Summons Returned Served upon Mellissa Lewis Designee for DXC Technology Services LLC.
                          Filed By: BENJAMIN FREDERICK WESTHOFF
                          On Behalf Of: MARK UNTERREINER
                        Agent Served
                        Document ID - 20-SMCC-718; Served To - DXC TECHNOLOGY SERVICES LLC; Server - ; Served
                        Date - 30-APR-20; Served Time - 10:30:00; Service Type - Special Process Server; Reason Description
                        - Served; Service Text - SERVED MELLISSA LEWIS, DESIGNEE.
 Case.net Version 5.14.0.17                                            Return to Top of Page                                        Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                             1/1
